FILED
                                                                                October 17, 2022
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA



                             STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


State of West Virginia,
Petitioner Below, Respondent

vs.) No. 21-0640 (Harrison County 20-F-192-3)

Peter James Wodzinski, Jr.,
Respondent Below, Petitioner


                           MEMORANDUM DECISION

        Petitioner Peter James Wodzinski, Jr. appeals the July 12, 2021, order of the Circuit Court
of Harrison County that sentenced him to an indeterminate term of fifteen years to life in prison
for his conviction of death of a child by parent, guardian, or custodian or other person by child
abuse under West Virginia Code § 61-8D-2a. 1

       Petitioner and his co-defendants (his wife and his mother-in-law) 2 were jointly indicted on
one count of death of a child by a parent, guardian, or custodian or other person by child abuse
under West Virginia Code § 61-8D-2a. The victim was petitioner’s five-year-old nephew (the
“child”). The trial court granted the defendants’ motion to sever their cases for separate trials.

         The State’s trial evidence included pictures of the child’s body and a medical examiner
testified that the manner of the child’s death was homicide caused by blunt force trauma to the
head. An emergency room physician testified that when the child arrived at a hospital, he was not
awake, did not respond to commands or pain stimulus, and had bruises all over his body in multiple
stages of healing and a laceration to his penis and scrotum. The emergency room physician said a
CT scan revealed bleeding on the left side of the child’s brain that was 12 to 36 hours old. The
emergency room physician spoke with petitioner’s wife and the grandmother who said that they
could not awaken the child after his nap. The emergency room physician opined that the women’s
story did not make sense given the age of the child’s injuries. A second hospital physician testified

       1
         Petitioner appears by counsel David Mirhoseini, the State by counsel Patrick Morrisey
and Lara K. Bissett.
       2
         Petitioner’s wife was the child’s paternal aunt; petitioner’s mother-in-law was the child’s
paternal grandmother. Prior to the child’s death, the child lived with petitioner, his wife, and the
grandmother.
                                                 1
similarly and pronounced that the child’s condition “was probably one of the worst that I’ve ever
had to take care of.” This second doctor testified that the child was declared brain dead two days
after he was hospitalized and that it was his opinion, to a reasonable degree of medical certainty,
that the child died from non-accidental trauma, or child abuse. A forensic pathologist testified that
the child died from blunt force injuries to the head and that the death was a homicide.

        In addition, a digital forensics analyst testified that she recovered a series of text messages
between petitioner and his wife from the couple’s cell phones. Petitioner wrote one text saying,
“What the f--k? [The victim’s] face looks so much worse.” Petitioner’s wife responded, “Imma
put make up on him to hide it.” Petitioner replied, “F--king needs to stop.” The wife replied: “I
know I grabbed his face last night but it wasn’t that hard I don’t think to bruise him.” Thereafter,
the wife wrote petitioner saying, “Hey what the f--k is wrong with [the victim’s] face? Did you
tape his mouth? And where did the bruises come from on his head?” Petitioner responded: “I been
putting his ass to work.” Wife replied, “There looks like there was a piece of tape over his mouth
and he has new purple bruises on his forehead. When I asked him how he got the bruises he said
u smacked him there.” Later, wife texted petitioner stating: “Once again, I shouldn’t have made
[the victim] a doctor’s appointment because every time I do I have to cancel because of the bruises
on his ass is f--king bad[.]”

        A West Virginia State Police sergeant testified that petitioner’s wife and the grandmother
told him that on the day the child was taken to the hospital, they left petitioner alone with the child
for several hours. The sergeant said petitioner told him that the child had a headache that day and
that he did not feel well so they laid in bed together.

         The State proposed Jury Instruction No. 3, which offered the jury three alternative verdicts:
(1) guilty of the death of a child by parent, guardian, or custodian by inflicting child abuse (in
violation of West Virginia Code § 61-8D-2a(a)); (2) guilty of the death of a child by parent,
guardian, or custodian by knowingly allowing child abuse by another person (in violation of West
Virginia Code § 61-8D-2a(b)); or (3) not guilty. Petitioner’s counsel did not object to Jury
Instruction No. 3 and it was read to the jury. However, petitioner twice requested that the jury be
instructed on the elements of involuntary manslaughter, arguing that child abuse resulting in death
should be classified as a felonious homicide. The State responded that the Legislature intended for
child abuse resulting in death to be a separate and distinct offense from manslaughter or other
forms of homicide. The circuit court refused to give the involuntary manslaughter instruction, in
part finding that it was not supported by the evidence. The jury found petitioner guilty of the second
conclusion above (death of a child by a parent, guardian, or custodian by knowingly allowing
abuse by another person). After trial, petitioner filed a motion for a judgment of acquittal which
the court denied. On July 12, 2021, the trial court sentenced petitioner to an indeterminate sentence
of fifteen years to life in prison.

        Petitioner now appeals. Petitioner first argues that the circuit court erred in denying his
motion for judgment of acquittal because the evidence was insufficient for a reasonable jury to
find petitioner guilty beyond a reasonable doubt of having violated West Virginia Code § 61-8D-
2a(b). “The Court applies a de novo standard of review to the denial of a motion for judgment of
acquittal based upon the sufficiency of the evidence.” State v. Juntilla, 227 W. Va. 492, 497, 711
S.E.2d 562, 567 (2011) (citing State v. LaRock, 196 W. Va. 294, 304, 470 S.E.2d 613, 623 (1996)).

                                                  2
                The function of an appellate court when reviewing the sufficiency of the
       evidence to support a criminal conviction is to examine the evidence admitted at
       trial to determine whether such evidence, if believed, is sufficient to convince a
       reasonable person of the defendant's guilt beyond a reasonable doubt. Thus, the
       relevant inquiry is whether, after viewing the evidence in the light most favorable
       to the prosecution, any rational trier of fact could have found the essential elements
       of the crime proved beyond a reasonable doubt.

Syl. Pt. 1, State v. Guthrie, 194 W. Va. 657, 461 S.E.2d 163 (1995). Petitioner was convicted under
West Virginia Code § 61-8D-2a(b), which provides:

              If any parent, guardian or custodian knowingly allows any other person to
       maliciously and intentionally inflict upon a child under the care, custody or control
       of such parent, guardian or custodian substantial physical pain, illness or any
       impairment of physical condition by other than accidental means, which thereby
       causes the death of such child, then such other person and such parent, guardian or
       custodian are each guilty of a felony.

        We find that the evidence presented at trial was sufficient for the jury to find that the State
proved the essential elements of petitioner’s crime beyond a reasonable doubt. Petitioner argues
that the State failed to prove the child was injured while under his “care, custody or control,” and
although he correctly states that none of the State’s witnesses established who caused the child’s
fatal injuries, the witnesses who treated the child before his death were adamant that the child’s
injuries were caused by abuse. Furthermore, the medical examiner concluded that the manner of
death was homicide by blunt force trauma. Crucially, text messages showed petitioner was aware
of the victim’s many injuries, and the testimony showed that petitioner was alone with the child
for hours before the child’s injuries were discovered at the hospital. Thus, the evidence was
sufficient to have led a reasonable jury to find petitioner guilty beyond a reasonable doubt of
violating West Virginia Code § 61-8D-2a(b). Accordingly, the circuit court did not err in denying
petitioner’s motion for post-verdict judgment of acquittal.

        In petitioner’s second assignment of error, he argues that the circuit court erred in denying
his requests for an involuntary manslaughter instruction. Petitioner points to the fact that the statute
he was indicted under, West Virginia Code § 61-8D-2a (“Death of a child by a parent, guardian or
custodian or other person by child abuse”), is essentially a form of felonious homicide. However,
we note that petitioner twice failed to object or otherwise explain clearly why the circuit court was
in error for not giving an involuntary manslaughter instruction. Accordingly, he has waived this
assignment of error. See State v. Lewis, 235 W. Va. 694, 703 n.24, 776 S.E.2d 591, 600 n.24 (2015)
(“No party may assign as error the giving or the refusal to give an instruction . . . unless that party
objects thereto before the arguments to the jury are begun, stating distinctly the matter to which
that party objects and the grounds of the objection[.]” (quoting W.Va. R. Crim. P. 30, in part)).

       In petitioner’s third assignment of error, he argues that the court plainly erred in giving
Jury Instruction No. 3 because it was confusing, misleading, and misstated the law as to West
Virginia Code § 61-8D-2a(b). However, before the circuit court, petitioner and his counsel were

                                                   3
asked if the defense had any objection to Jury Instruction No. 3. Counsel replied: “[I]t looks like
an accurate recitation of the statute. . . . I don’t think I have any objection[.].” Thereafter,
petitioner’s counsel again said he had no objection to the instruction. “When there has been a
knowing and intentional relinquishment or abandonment of a known right, there is no error and
the inquiry as to the effect of a deviation from the rule of law need not be determined.” Syl. Pt. 8,
in part, State v. Miller, 194 W. Va. 3, 459 S.E.2d 114 (1995). Accordingly, we find petitioner
waived this assignment of error.

         In petitioner’s fourth assignment of error, he argues that the circuit court erred in admitting
at his trial and over his objection the photos of the child’s injuries found in the State’s Exhibits 10,
13, 14, and 27-36 because they were overly prejudicial. “A trial court’s evidentiary rulings, as well
as its application of the Rules of Evidence, are subject to review under an abuse of discretion
standard.” Syl. Pt. 4, State v. Rodoussakis, 204 W. Va. 58, 511 S.E.2d 469 (1998). “The general
rule is that pictures or photographs that are relevant to any issue in a case are admissible.” Roberts
v. Stevens Clinic Hosp., Inc., 176 W. Va. 492, 497, 345 S.E.2d 791, 796 (1986). West Virginia
Rule 403 of the Rules of Evidence provides for the exclusion of relevant evidence if its probative
value is substantially outweighed by the danger of “unfair prejudice” or to prevent needless
presentation of cumulative evidence. Here, petitioner argues only that the photographs were “very
difficult for any empathetic person to look at[.]” We have recognized that in a society exposed to
visual depictions of war and graphic television content, “gruesome” or “inflammatory”
photographs “simply do not have the prejudicial impact on jurors as once believed[.]” State v.
Derr, 192 W. Va. 165, 177 n.12, 451 S.E.2d 731, 743 n.12 (1994). Indeed, we have often affirmed
the admission of disturbing pictures of victim’s bodies. See, e.g., State v. Anderson, 228 W. Va.
58, 67, 717 S.E.2d 245, 254 (2011). Here, the record shows that the photos used at trial were
probative evidence of the abuse sustained by the victim that led to his death. 3 We find that the
circuit court did not abuse its discretion in admitting these photos and, accordingly, we find no
error.

        In petitioner’s fifth and final assignment of error, he argues that the accumulation of errors
in the trial court denied him his right to a fair trial. Having found no trial error, we find no
cumulative error. See State v. Knuckles, 196 W. Va. 416, 426, 473 S.E.2d 131, 141 (1996)
(“Cumulative error analysis should evaluate only the effect of matters determined to be error, not
the cumulative effects of non-errors.”).

       Accordingly, for the foregoing reasons, we affirm.

                                                                                       Affirmed.
ISSUED: October 17, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker

       3
         Petitioner also argues that some of the photographs were duplicative. However, the record
reveals that the trial court excluded duplicative photographs offered by the State.
                                                   4
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                            5